Citation Nr: 1047510	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  02-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had service in the National Guard with active service 
from November 1990 to April 1991 with additional periods of 
active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, denying the claim currently on 
appeal.  

In September 2009, the Board denied the Veteran's claim and the 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter the Court).  The Veteran 
and VA filed a joint motion for remand that was granted by the 
Court in August 2010.  


FINDINGS OF FACT

1.  As of November 4, 2004, the Veteran's service-connected 
lumbar spine disability has resulted in unemployability.  

2.  The preponderance of the evidence of record does not 
demonstrate that the Veteran was totally unemployable as a result 
of his service-connected disabilities prior to November 4, 2004.  









	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
have been met as of November 4, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2010).  

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
have not been met prior to November 4, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in August 2004 and March 2007 
addressed all notice elements listed under 3.159(b)(1).  The 
letters informed him of what evidence was required to 
substantiate a claim of TDIU and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements have been 
satisfied as to both timing and content.  Adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board that complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations for his 
disabilities in October 2001, September 2004, November 2004, and 
April 2007, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  Copies of 
the Veteran's Social Security Administration (SSA) records have 
also been obtained and incorporated into the record.  Finally, 
the Veteran's claim was referred to the Director of Compensation 
and Pension Services in March 2009 for an opinion regarding 
extraschedular entitlement.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not yet been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Facts

The Veteran contends that he is unemployable as a result of his 
service-connected disabilities.  Upon consideration of the 
evidence outlined below, and when affording the Veteran the full 
benefit of the doubt, the Board finds that the Veteran is 
entitled to TDIU benefits as of November 4, 2004.  To this 
extent, the Veteran's claim is granted.  

The evidence demonstrates that the Veteran last worked as a 
distribution manager with a local newspaper in February 1997.  
The SSA determined in December 1998 that the Veteran was disabled 
due to severe musculoskeletal and mental impairments.  VA 
examination reports from January 2001 and October 2001 reflect 
that the Veteran was found to have multiple distinct psychiatric 
disorders, specifically, PTSD, for which he was not service-
connected, and adjustment disorder secondary to a lumbar spine 
disorder, for which he was service-connected.  Opinions regarding 
employability were not provided during these examinations.  

The Veteran subsequently filed a claim with VA for TDIU in 
January 2002.  He was afforded a VA examination in September 2002 
so that an opinion regarding employability may be provided.  The 
examiner diagnosed the Veteran with a lumbosacral strain with 
myositis.  The examiner noted that the Veteran had previously 
worked in a managerial job with required frequent traveling 
around the island of Puerto Rico.  In the examiner's opinion, the 
Veteran's spinal disability did not render him unemployable.  

The record also contains a VA psychiatric outpatient treatment 
note dated January 2003.  According to the examining 
psychiatrist, the Veteran suffered from an Axis I diagnosis of 
PTSD with depressive features with a Global Assessment of 
Functioning (GAF) score of 50.  The Veteran was also noted to 
have an Axis III diagnosis of severe low back pain syndrome.  The 
examiner opined that the Veteran was not able to work or get 
involved in gainful activities.  This psychiatrist again noted 
that the Veteran was unable to work in a May 2004 outpatient 
treatment record.  

The Veteran was afforded a VA psychiatric evaluation in September 
2004.  During the examination, the Veteran reported that he quit 
working in February 1997 due to problems with concentration and 
nerves.  The examiner concluded that the Veteran's psychiatric 
symptoms were moderately interfering with his employment 
functioning and social functioning.  The examiner diagnosed the 
Veteran with an adjustment disorder with mixed anxiety and 
depressed mood.  A GAF score of 60 was assigned at this time.  
The examiner concluded that the Veteran had moderate symptoms 
like depressed and anxious mood with constricted affect and 
moderate difficulty in social and occupational functioning which 
did not interfere with his individual industrial capacity to 
perform in a working environment.  

The Veteran was afforded another VA examination for his spinal 
disability in November 2004.  The Veteran reported that he had 
been unable to work since 1998 because he could not be in the 
walking or standing position for more than 30 to 40 minutes.  
However, the examiner noted that the Veteran was independent in 
his activities of self-care.  Examination revealed a limited 
range of motion with objective evidence of "excruciating pain" 
due to guarding at the lumbosacral paravertebral muscles.  The 
examiner diagnosed the Veteran with chronic active lumbosacral 
strain, or, myositis, and degenerative joint disease of the 
lumbosacral spine.  The examiner concluded that the Veteran was 
actually having limitations in his range of motion, ambulation, 
standing and sitting tolerance due to easy exacerbation of pain 
in the lumbosacral area.  The examiner opined that the Veteran's 
lumbar strain was still active and limiting, and because of this, 
the Veteran was actually unsuitable to perform any kind of job 
position.  

The Veteran was afforded an additional VA psychiatric examination 
in April 2007.  The Veteran reported memory loss when in stress, 
sleep impairment, mild irritability and moderate anxiety.  Memory 
testing was found to be normal, however, upon examination.  The 
examiner diagnosed the Veteran with chronic adjustment disorder 
with mixed features.  A GAF score of 60 was assigned at this 
time.  The examiner opined that the Veteran's neuropsychiatric 
condition did not preclude him from being gainfully employed.  
This opinion was based on a review of the Veteran's claims file 
and medical records and an interview with the Veteran.  The 
examiner indicated that the Veteran had no past history of 
psychiatric hospitalizations, illegal drug use, or suicidal 
attempts.  There was no deterioration to the Veteran's overall 
functioning in regards to his service-connected condition.  

Based on the above evidence, the Veteran's claim was submitted to 
the Director of Compensation and Pension Services to determine 
whether the Veteran was entitled to extraschedular consideration 
under 38 C.F.R. § 4.16(b).  The Director noted that the Veteran 
completed four years of college and last worked on February 26, 
1997.  The Director also referenced, but did not discuss, the 
November 2004 VA examiner's opinion that the Veteran was 
unsuitable to perform any kind of job position.  The Director 
concluded that the evidence did not establish that the Veteran 
was unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  

Analysis

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Presently, the Veteran is service-
connected for a lumbar spine disorder (rated as 30 percent 
disabling) and an adjustment disorder (rated as 30 percent 
disabling).  The Veteran's combined disability rating is 50 
percent.  As such, the Veteran does not meet the percentage 
requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered, first by the Director of the 
Compensation and Pension Service, when a Veteran is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, even though percentage 
requirements are not met, with consideration given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether 
the Veteran is entitled to a TDIU rating, neither nonservice-
connected disabilities or advancing age may be considered.  38 
C.F.R. § 4.19.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by employment; 
not whether he can actually find employment.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  

When affording the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to TDIU benefits on an 
extraschedular basis as of November 4, 2004 - the date of his VA 
examination in which he was found to be unsuitable for any job 
position.  In reaching this opinion, the examiner reviewed the 
Veteran's claims file and his medical records, and interviewed 
the Veteran.  The examiner found objective evidence of 
"excruciating pain."  Also, the examiner found limitations in 
range of motion, ambulation, standing and sitting tolerance.  
Therefore, this evidence suggests that the Veteran's lumbar spine 
disability had resulted in unemployability since November 4, 
2004.  

In making the above determination the Board has considered the 
March 2009 opinion provided by the Director of Compensation and 
Pension Services, concluding that the evidence did not 
demonstrate that the Veteran was unable to secure and follow a 
substantially gainful occupation.  However, when weighing this 
conclusion against the one reached by the November 2004 VA 
examiner, the Board finds that more weight should be given to the 
November 2004 medical opinion.  The March 2009 opinion provided 
little rationale for the finding that the Veteran was not 
unemployable.  There was also no discussion of the November 2004 
finding of unemployability.  However, the November 2004 VA 
examiner personally examined the Veteran and provided a rationale 
for the opinion reached.  As such, the Board finds the November 
2004 VA examiner's opinion to be more probative.  

However, the Board finds that the preponderance of the evidence 
of record is against a finding of unemployability prior to 
November 4, 2004.  The September 2002 VA examiner concluded that 
the Veteran's spinal disability did not result in total 
unemployability.  The Board recognizes that a VA psychiatrist 
noted that the Veteran was unable to work during outpatient 
treatment in January 2003 and May 2004.  However, the Board does 
not find these opinions to be persuasive.  The psychiatrist did 
not provide a sufficient rationale for how these opinions were 
reached, but instead, only listed the Veteran's symptoms.  
Furthermore, subsequent VA psychiatric evaluations in September 
2004 and April 2007 found that the Veteran was not unable to 
perform work due to his service-connected psychiatric disability.  
There is no persuasive evidence of total unemployability prior to 
November 4, 2004.  

The Board recognizes that the SSA determined that the Veteran was 
unemployable in a December 1998 decision.  However, there are 
significant differences in the definition of disability for VA 
and SSA, and SSA determinations are not binding on VA.  Holland 
v. Brown, 6 Vet. App. 443, 448 (1994).  Nonetheless, the SSA's 
findings are still relevant evidence that must be considered by 
the Board.  According to the SSA, the Veteran suffered from an 
anxiety disorder that imposed marked functional limitations in 
functional capacity.  However, this finding is contradicted by 
medical evidence prepared since the Veteran filed his TDIU claim 
with the Board.  The October 2001 VA examiner assigned a GAF 
score of 51 to 60, which is illustrative of only moderate 
difficulty in social, occupational, or school functioning.  GAF 
is a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV)).  The September 2004 VA examiner also concluded that the 
Veteran had a GAF score of 60 and that he only exhibited moderate 
difficulty in social and occupational functioning which was not 
interfering with his industrial capacity to perform work.  
Therefore, since the December 1998 SSA decision appears to be 
based in part on a level of psychiatric disability that is not 
supported by evidence of record during the relevant time period, 
the Board does not find this opinion to be persuasive.  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to TDIU benefits as of 
November 4, 2004.  However, the preponderance of the evidence is 
against the claim of entitlement to TDIU benefits prior to 
November 4, 2004.  As such, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  


ORDER

TDIU on an extraschedular basis is granted as of November 4, 
2004, subject to the law and regulations governing the payment of 
VA monetary benefits.

Entitlement to TDIU, prior to November 4, 2004, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


